Citation Nr: 1733807	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for disabilities of the left and right knees and assigned a 10 percent disability rating for each knee.  A subsequent rating decision in February 2014 granted service connection for instability of the left and right knees and assigned a 10 percent disability rating for each knee, separate from the previously assigned 10 percent disability ratings.  Because the Veteran has maintained a continuous appeal of the assigned disability ratings for his knees, both the degenerative joint disease and instability aspects of the knee disabilities are currently on appeal before the Board.  

In December 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

This case was previously before the Board in January 2016 and October 2016 when it was remanded for further development.  Regrettably, it must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2016 remand, it was noted that a recent decision of the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  None of the Veteran's previous examinations included this information, so the Board remanded for a new examination in order to obtain the required information.  The examiner was to also review the Veteran's previous examinations and determine if it was possible to provide estimates of the required information.  

Consequently, the Veteran was afforded a VA examination in February 2017.  Unfortunately, although the VA examiner cites to Correia in noting that the Veteran has pain on passive range of motion for both knees, the passive range of motion in degrees was not provided.  The range of motion in weight-bearing position was also not included, and while the examiner opined that a review of the previous examinations indicated that the Veteran's current symptomatology appeared to be a natural progression, there was no indication as to whether or not the passive and weight-bearing range of motions on the previous examinations could be estimated.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has no choice but to remand this claim once more to obtain the information requested in the previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of the knees for the purpose of determining the current nature and severity of these disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing positions.  These should all be reported in degrees of lost motion .  Any additional functional limitation due to factors such as pain, weakness, fatigability or incoordination, should be expressed in degrees of lost motion.  

The examiner should provide, to the extent feasible, an estimate based on a review of the medical evidence of any difference between passive and active motion and weight-bearing and non weight-bearing functionality for the time periods represented by the previous examinations in 2009, 2013, 2016, and 2017.  

The examiner should state whether the current findings and any variance between passive and active and between weight-bearing and non weight-bearing findings would be likely to be consistent with any such variances during past examinations.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




